White, J.
The appellant, having been convicted of an aggravated assault in the lower court, made a motion to arrest the judgment, which being overruled, he gave notice of appeal in open court. Appellant has not filed in this court the transcript of the record of the case in the court below, and, the time within which such record should by requirement of law have been filed having elapsed, the assistant attorney general moves the court to affirm the judgment or certificate.
The rule of practice in such cases is laid down in the Code of Criminal Procedure as follows: “ The district clerk shall, immediately after the adjournment of the court at which appeals in criminal actions may have been taken, make out a certificate, under his seal of office, exhibiting a list of all such causes which have been decided and in which (either the state or)"the defendant has appealed. This cer*74tificate shall show the style of the cause upon the docket, the offense of which the defendant stands accused, the day on which the judgment was rendered, and the day on which the appeal was taken ; which certified list he shall transmit, postpaid, to the clerk of the Supreme Court (Court of Appeals) at the proper place.” Pasc. Dig., art. 3196.
“The clerk of the Supreme Court (Court of Appeals) shall file the certificate provided for in the preceding article, and notify the attorney general that the same has been received.” Pasc. Dig., art. 3197.
“ When it appears by such certificate that an appeal has been taken by the defendant in a criminal action for misdemeanor, and the transcript is not filed within the time required by law for filing transcripts in civil cases, such cause may be entered on the docket, on motion of the attorney general, and the judgment of the District Court (or County Court) shall be affirmed.” Pase. Dig., art. 3198.
The motion of the assistant attorney general is sustained, and the judgment of the lower court in this case is affirmed.

Affirmed.